             Case 5:21-cv-00305 Document 1 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

VELIA FLORES                                          §
     Plaintiff,                                       §
                                                      §
VS.                                                   § CIVIL ACTION NO: 5:21-cv-305
                                                      §
SUNG CHO                                              §
     Defendant.                                       §

                   DEFENDANT SUNG CHO’S NOTICE OF REMOVAL

                                        A. INTRODUCTION

       1.      Plaintiff is VELIA FLORES; defendant is SUNG CHO.

       2.      On January 26, 2021, Plaintiff sued Defendant for damages resulting from an auto

accident that occurred in San Antonio, Bexar County, Texas, in the 225th Judicial District Court of

Bexar County, Texas.

       3.      Defendant was served with the suit on March 2, 2021. Defendant files this notice

of removal within the 30-day time period required by 28 U.S.C. § 1446(b). Bd. of Regents of Univ.

of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3rd 274, 278 (5th Cir. 2007).

                                    B. BASIS FOR REMOVAL

       4.      Removal is proper because there is complete diversity between the parties. 28

U.S.C. §1332(a); Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899-900 (9th Cir.

2006). Plaintiff is a citizen of Texas. Defendant is a citizen of Louisiana. Additionally, the amount

in controversy exceeds $75,0000, excluding interests and costs. 28 U.S.C. §1332(a); Andrews v.

E.I. du Pont de Nemours & Co., 447 F.3d 510, 514-15 (7th Cir. 2006). Plaintiff’s Original Petition,

attached hereto as Exhibit A, demands monetary relief over $200,000.00 but not more than

$1,000,000.00.
              Case 5:21-cv-00305 Document 1 Filed 03/26/21 Page 2 of 3




       5.      Copies of all pleadings, process, orders, and other filings in the state-court suit are

attached to this notice as Exhibits A-H as required by 28 U.S.C. §1446(a). An index of matters

being filed is attached as Exhibit I, and a list of all counsel of record is attached as Exhibit J.

       6.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       7.      Defendant will promptly file a copy of this notice of removal with the clerk of the

state court where this suit has been pending.

                                         C. JURY DEMAND

       8.      Plaintiff did demand a jury in the state-court suit.

                                          D. CONLCUSION

       9.      In accordance with 28 U.S.C. §1441(a), this matter is being removed to the U.S.

District Court for the Western District of Texas, San Antonio Division because there is complete

diversity between the parties, the amount in controversy is over $75,000, and the state court where

the suit has been pending is located in this district. For these reasons, Defendant asks the Court to

remove the suit to the U.S. District Court for the Western District of Texas, San Antonio Division.

                                                Respectfully submitted,

                                                PAUL GARCIA & ASSOCIATES
                                                1901 N.W. Military Hwy., Ste. 218
                                                San Antonio, Texas 78213
                                                T: (210) 340-1818
                                                F: (210) 340-4073
                                                E: service@pgtxlaw.com

                                                /s/ Paul Garcia
                                                PAUL GARCIA
                                                State Bar No. 00798199
                                                CLARKSON BROWN
                                                State Bar No. 00798082
                                                ATTORNEYS FOR DEFENDANT
            Case 5:21-cv-00305 Document 1 Filed 03/26/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served in
accordance with the Federal Rules of Civil Procedure, this 26th day of March 2021 on the
following counsel of record, properly addressed as follows:

       Served via: e-mail generated by the CM/ECF E-Filing system on:

       Tomas Osuna
       THE LAW OFFICE OF THOMAS J. HENRY
       5711 University Heights Blvd., Ste. 101
       San Antonio, Texas 78249
       tosuna-svc@thomasjhenrylaw.com
       ATTORNEY FOR PLAINTIFF

                                           /s/ Paul Garcia
                                           PAUL GARCIA
